requires an extension of time to answer or otherwise respond to the complaint once it is served, it
is free to seek such leave of the Court.

         Plaintiff has now filed three apparently duplicative lawsuits regarding her membership
agreement with Defendant. See Kairam v. West Side GI LLC, No. 18 Civ. 1005 (S.D.N.Y. Feb.
5, 2018); Kairam v. West Side GI LLC, No. 19 Civ. 953 (S.D.N.Y. Jan. 31, 2019); Kairam v.
Physician’s Endoscopy, LLC, No. 19 Civ. 969 (S.D.N.Y. Jan. 31, 2019). “With respect to civil
litigation, courts have recognized that the normal opportunity to initiate lawsuits may be limited
once a litigant has demonstrated a clear pattern of abusing the litigation process by filing
vexatious and frivolous complaints.” In re Sassower, 20 F.3d 42, 44 (2d Cir. 1994). The Court,
therefore, had authority to issue the OSC and to order Plaintiff to show cause why the action
should not be dismissed as barred by collateral estoppel and/or res judicata.

       Plaintiff’s alternative request to vacate or stay the Court’s OSC is DENIED.

       SO ORDERED.

Dated: March 20, 2019
       New York, New York




                                                 2
